T.C. Memo. 2020-91



                        UNITED STATES TAX COURT



    JOHN E. ROGERS AND FRANCES L. ROGERS, ET AL.,1 Petitioners v.
         COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket Nos. 29356-14, 15112-16,             Filed June 18, 2020.
                   2564-18.



      John E. Rogers, pro se.

      Andrew R. Roberson and Evan D. Walters, for petitioner Frances L. Rogers.

      Mayah Solh-Cade, Mayer Y. Silber, Briseyda Villalpando, Jay D. Adams,

Sarah E. Sexton Martinez, and Megan E. Heinz, for respondent.




      1
       Cases of the following petitioners are consolidated herewith: John E.
Rogers and Frances L. Rogers, docket No. 15112-16, and Frances L. Rogers,
docket No. 2564-18.
                                        -2-

[*2]         MEMORANDUM FINDINGS OF FACT AND OPINION


       GOEKE, Judge: We address requests for innocent spouse relief from joint

tax liabilities by Frances L. Rogers for 2010 through 2012. She and her husband,

John E. Rogers, filed joint Federal income tax returns for the three years at issue.

       The 2010 and 2012 requests for relief originated with petitions filed by the

Rogerses in dispute of notices of deficiency for those years, but her innocent

spouse requests were bifurcated from the trial of the other issues. An opinion was

issued regarding those issues, Rogers v. Commissioner, T.C. Memo. 2019-90

(Rogers 2010 and 2012). The case at docket No. 2564-18, brought by Mrs. Rogers

under section 6015(e),2 is based upon her request for innocent spouse relief for

2011. Respondent issued a notice of deficiency for 2011, but no petition was filed

contesting respondent’s determination, and the tax liabilities and penalties were

assessed. Mr. Rogers supports Mrs. Rogers’ request for relief for all three years.

       The two issues before us are whether Mrs. Rogers is entitled to relief from

joint and several liability under section 6015(b) and if not, whether she should be




       2
       Unless otherwise indicated, all section references are to the Internal
Revenue Code as amended and in effect at all relevant times, and all Rule
references are to the Tax Court Rules of Practice and Procedure. All amounts are
rounded to the nearest dollar.
                                           -3-

[*3] granted relief under section 6015(f). We determine herein that Mrs. Rogers is

not entitled to relief for any of the three years at issue.3

                                 FINDINGS OF FACT

      Mrs. Rogers was a resident of Illinois when the petitions were filed. The

record for this trial included 10 separate sets of stipulations of fact with attached

exhibits and the testimony of several witnesses.

      The Rogerses have been married for over 50 years, and they were both 78

years old at the time of trial. They have shared residences all the years of their

marriage. They have been and remain devoted to each other. Mr. Rogers has not

abused Mrs. Rogers, and the stress in their marriage was caused primarily by

health issues and Mr. Rogers’ problems with alcohol, which he controlled by

2010. Throughout their marriage Mrs. Rogers has been proud of and confident in

Mr. Rogers’ ability as a tax lawyer. Despite repeated setbacks in tax litigation

involving their personal taxes and Mr. Rogers’ tax strategies for his clients, Mrs.

Rogers remained confident that Mr. Rogers’ tax positions were correct, without

any reasonable basis for that reliance.


      3
        We previously addressed claims by Mrs. Rogers for relief from joint
liability for prior years, but those opinions have no bearing on the present
controversy. See Rogers v. Commissioner, T.C. Memo. 2018-53; Rogers v.
Commissioner, T.C. Memo. 2017-130, aff’d, 908 F.3d 1094 (7th Cir. 2018).
                                         -4-

[*4] Mrs. Rogers is a very intelligent person with a zest for learning and

intellectual pursuits. She graduated from the College of St. Francis with a

bachelor of science degree in chemistry in 1963, followed by a master’s degree in

biochemistry in 1965 from Purdue University. She obtained a real estate license in

1967 and has retained it. She obtained a master of business administration degree

from Northern Illinois University in 1975 and a doctorate in educational

administration from that institution in 1981. In 1990 she obtained a law degree

from Villanova University, and she has been a member of the Illinois Bar since

1991. She obtained most of these degrees while being the mother of a son born in

1968 and also being employed first as a teacher in a Chicago suburban high school

and later as an administrator at John Hersey High School from 1990 until 2005

when she retired. In 2011, 2012, and 2013 she took classes in areas related to her

work as the administrator of Mr. Rogers’ law firm including the use of

spreadsheets. She has represented clients in property tax disputes since 2009, and

during the years at issue she sold real estate as an agent and handled real estate

closings as a lawyer. Independent of Mr. Rogers, she is a very accomplished

person.
                                         -5-

[*5] The background of the Internal Revenue Service (IRS) determinations of

liabilities against the Rogerses is described in Rogers 2010 and 2012. We will not

repeat it here.

       Mr. Rogers is a career tax attorney who developed aggressive tax-

advantaged transactions over two decades. His strategies have been consistently

rejected by this Court and the Court of Appeals for the Seventh Circuit. See, e.g.,

Sugarloaf Fund, LLC v. Commissioner, T.C. Memo. 2018-181, aff’d, 953 F.3d
439 (7th Cir. 2020). In addition to the Rogerses’ joint tax returns he prepared the

returns for the entities reported on the joint returns. Mrs. Rogers reviewed the

joint returns but not the passthrough entity returns.

       Mrs. Rogers began to take an active role in Mr. Rogers’ law firm in 2009 at

Mr. Rogers’ request. They communicated freely about the law practice and their

other business ventures and discussed their tax returns. Mrs. Rogers was not

precluded from asking any questions she had about the returns. She became the

primary office manager of the law firm in 2009 when the prior longtime manager

was fired. She was respected by Mr. Rogers’ associates and came to understand

and manage both the law practice and the passthrough business entities reported

on their joint income tax returns. Her skills were critical to maintaining the firm
                                          -6-

[*6] when Mr. Rogers sought medical care for himself regarding his physical state

and alcoholism in April 2009.

      Mr. Rogers suffers from alcoholism. By 2009 he was drinking at his law

office, and on April 7, 2009, he missed a court call and checked himself into the

Northwestern Memorial Hospital. He was later treated at the Mayo Clinic. After

this crisis, Mrs. Rogers carried the management responsibility for the law firm, but

she subsequently suffered from weight loss and depression and was treated for

those conditions. She continues to take medication for depression to the present.

She also suffered stress related to her son’s divorce but enjoys a loving devotion to

her granddaughter.

      The Rogerses did not have an extravagant lifestyle. They did provide

significant funds to their son for his entire adult life through the years at issue.

They also traveled together on occasion including some trips related to Mr.

Rogers’ work and American Bar Association (ABA) tax meetings. Mrs. Rogers

attended some of the meetings regarding Mr. Rogers’ tax strategies and

consistently supported him in person at related trials in this and other courts.

      Mrs. Rogers submitted Form 8857, Request for Innocent Spouse Relief, to

the IRS requesting innocent spouse relief for 2011 in September 2014. This relief
                                        -7-

[*7] was denied, and she timely sought review of that denial in her petition to this

Court.

         On Form 8857, question 18 asks: “For the years you want relief, how were

you involved in the household finances?” Mrs. Rogers checked the box indicating

that she made decisions about how money was spent. She also wrote: “I did not

understand how to read a credit card or bank statement until my husband was

suddenly hospitalized from growing depression in 2009, when I was immediately

faced with these matters.”

         On Form 8857 Mrs. Rogers reported $8,175,000 as the total fair market

value (FMV) of her personal assets, which she listed as follows:

                                                         Balance of any
             Description of asset       FMV             outstanding loans
            Sterling Ridge, Inc.     $2,000,000     None. Inherited.
            Oak Pointe farm            3,000,000    None. Inherited.
            Bank accounts              1,500,000    None. Personal savings.
            Individual retirement                   None. Personal savings.
             account                    400,000
            162 Abingdon Ave.,                      None.
             Kenilworth, IL             900,000
            2525 Gross Point Rd.,                   None.
             Evanston, IL               375,000
             Total                     8,175,000
                                         -8-

[*8] On Form 8857 Mrs. Rogers reported that her total monthly income was

$15,500, which comprised the following sources:

                          Income source           Amount
                    Pensions                      $10,500
                    Social Security                 2,400
                    Interest and dividends          2,600
                      Total monthly income         15,500

      On Form 8857 Mrs. Rogers reported that her monthly expenses totaled

$13,242, which she listed as follows:

                         Expense item                  Amount
             Food                                       $1,000
             Housekeeping supplies                            100
             Clothing and clothing services                   100
             Personal care products                          150
             Auto loan/lease payment, gas                    200
             Real estate taxes and insurance                2,667
             Electric, oil, gas, water, trash                300
             Telephone and cell phone                        500
             Cable and internet                              275
             Health insurance premiums                       200
             Out-of-pocket expenses                          500
             Child and dependent care                       2,250
                                        -9-

[*9]          Unpaid State and local taxes                 5,000
               Total monthly expenses                     13,242

       The Rogerses followed a yearly routine to prepare their returns. As part of

this routine, Mr. Rogers would start preparing the tax returns around “Christmas

time”. Mrs. Rogers was responsible for acquiring the latest Turbo Tax accounting

software from Staples at the instruction of Mr. Rogers, and they went through the

tax returns together after Mr. Rogers prepared them. When reviewing their

returns, Mrs. Rogers wanted to know how much money she and Mr. Rogers had

made that year and whether they had done well.

       From 2002 through 2012 the Rogerses had joint bank accounts. For 2002

through 2012 Mrs. Rogers paid household bills from those accounts. For 2002

through 2012 Mrs. Rogers made deposits into both the joint bank accounts and her

separate bank accounts. She paid bills for her family’s various businesses out of

her separate bank accounts.

       During 2010, 2011, and 2012 Mrs. Rogers paid the bills for the expenses

reported on Schedules C1 and C2, Profit or Loss From Business, of the joint tax

returns. During 2010, 2011, and 2012 Mrs. Rogers had access to business

accounts for Rogers & Associates, Portfolio Properties, Inc. (PPI), and Sterling

Ridge, Inc. (SRI), to pay the bills. She also opened the household mail.
                                        - 10 -

[*10] On July 30, 2010, Mrs. Rogers attended a meeting with Mr. Rogers to

discuss the status of the ALAS and Seyfarth litigation. On October 12, 2010, Mrs.

Rogers attended a meeting with Mr. Rogers regarding settlement discussions

related to the ALAS and Seyfarth litigation. This litigation related to Mr. Rogers’

separation from the Seyfarth law firm in years before those at issue and client

claims based upon his representation.

      After 2009 Mrs. Rogers continued to accompany Mr. Rogers on business

trips. She traveled with him to Toronto, Ontario, from September 23 to 25, 2010.

She flew to Florida on three separate occasions to accompany him regarding a

litigation matter involving a bankruptcy case. She sat with him during the

bankruptcy proceedings held while they were on those trips. She also supported

him in a paralegal capacity during trials in this Court involving the Sugarloaf Fund

and their personal tax deficiencies.

      Mrs. Rogers attended several ABA tax meetings with Mr. Rogers. In 2010

she attended an ABA tax meeting with him held in New Orleans, Louisiana.

During the years at issue she attended an ABA tax meeting with him held in

Denver, Colorado.

      Mrs. Rogers owned an approximately 31-acre parcel of undeveloped real

property in Orland Park, Illinois, that she had inherited from her father. She
                                        - 11 -

[*11] transferred it to SRI in 2004. During 2010 through 2012 Mrs. Rogers

wholly owned SRI. SRI filed Forms 1120S, U.S. Income Tax Return for an

S Corporation, for 2010, 2011, and 2012 on September 12, 2011, October 17,

2012, and September 16, 2013, respectively. Mr. Rogers was president of SRI and

prepared its 2010, 2011, and 2012 tax returns. Income flowing from SRI is

attributable to Mrs. Rogers.

      The Rogerses agreed to partner with Mr. Melka, who owned an adjacent

8.7-acre parcel of land, to develop Orland Park into the Sterling Ridge

subdivision. Mrs. Rogers was actively involved in the development of the

subdivision, by participating in the design and layout of the residential lots, the

park, the ponds, and the design of a model home and by inspecting the installation

of the park and the ponds to ensure they met her instructions. Mrs. Rogers was

involved in selling the Sterling Ridge subdivision lots.

      Mrs. Rogers conducted property tax appeals for various plots in the Sterling

Ridge subdivision during the years at issue. Mr. Rogers initially did the closings

for the Sterling Ridge lots; but after he showed Mrs. Rogers how to do them, she

began doing some of them. Mrs. Rogers became a notary so that she could

notarize certain documents needed for the closings for the Sterling Ridge lots.
                                        - 12 -

[*12] In 2008, while at their personal residence, Mrs. Rogers began helping Mr.

Rogers with matters pertaining to his law firm, Rogers & Associates, by tracking

his clients’ bills and depositing client checks into the bank.

      Beginning in 2008 and through the end of 2013, Rogers & Associates

subleased its office space from another law firm. When Rogers & Associates

moved into this office space, Mrs. Rogers helped set up the computers. In 2009

she began operating her property tax appeal business from Rogers & Associates.

      On August 10, 2010, Mrs. Rogers received an email from Paul Kozacky

regarding fees related to the Sugarloaf Fund litigation, Rogers & Associates’ rent

payments, and the ALAS litigation. As stated previously, Mrs. Rogers attended

the proceedings related to the Sugarloaf Fund litigation to assist Mr. Rogers.

      PPI, an entity wholly owned and operated by Mr. Rogers, was involved in

building houses on lots in the Sterling Ridge subdivision. In 2010 Jetstream

Business, Ltd. (Jetstream), was a domestic C corporation incorporated in

Delaware. PPI was the sole shareholder of Jetstream. PPI timely filed Forms

1120S for the tax years 2010, 2011, and 2012 on September 15, 2011 and 2012,

and September 16, 2013, respectively. Mr. Rogers prepared PPI’s 2010, 2011, and

2012 returns.
                                        - 13 -

[*13] Mrs. Rogers’ duties as office manager involved doing PPI’s payroll and

getting money to pay that payroll. She had access to PPI’s payroll and was aware

that her son’s salary came from PPI’s payroll. Invoices issued to PPI were paid

from the Rogerses’ joint checking account held at Bank of America.

      Lucas & Rogers Capital, Inc. (Lucas & Rogers), was incorporated on July

23, 1980. Lucas & Rogers was a C corporation for taxable years before 2003. For

taxable years 2003 and after, Lucas & Rogers elected S corporation status.

      Mrs. Rogers held her real estate license at Lucas & Rogers. As secretary of

Lucas & Rogers, she signed a deed in which Lucas & Rogers Properties, by and

through its general partner Lucas & Rogers, conveyed real property located at

17407 South 67th Court, Tinley Park, IL 60477 to Tinley Ventures, Ltd.

                                     OPINION

      In the case of joint income tax return filers, section 6013(d)(3) provides for

joint and several liability. Section 6015 provides a regime for a joint filer to seek

relief from that joint and several liability. Mrs. Rogers seeks relief under

subsections (b) and (f). The pertinent provisions of section 6015(b)(1) are:

             (B) on such return there is an understatement of tax attributable
      to erroneous items of one individual filing the joint return;
                                          - 14 -

[*14]          (C) the other individual filing the joint return establishes that in
        signing the return he or she did not know, and had no reason to know,
        that there was such understatement;

               (D) taking into account all the facts and circumstances, it is
        inequitable to hold the other individual liable for the deficiency in tax
        for such taxable year attributable to such understatement;

        Section 6015(f)(1) provides for a determination “[u]nder procedures

prescribed by the Secretary” that “taking into account all the facts and

circumstances, it is inequitable to hold the individual liable”.

        The parties agree that the evidence taken at trial in this bifurcated trial was

“previously unavailable” in the administrative record and these cases are subject to

de novo review. Sec. 6015(e)(7).

        As the statute provides, the IRS on behalf of the Secretary has issued Rev.

Proc. 2013-34, 2013-43 I.R.B. 397, modifying and superseding Rev. Proc.

2003-61, 2003-2 C.B. 296, which provides a rubric for application of section

6015(f). While there is some significant overlap in the application of subsections

(b) and (f), the scope of subsection (b) is defined to include only items attributable

to Mr. Rogers. Given Mrs. Rogers’ involvement in Mr. Rogers’ legal practice,

respondent contests whether the items related to the legal practice, including the

Sugarloaf Fund and Jetstream, are solely attributable to Mr. Rogers. We find that

Mrs. Rogers has the better side of this factual argument, but this dispute has no
                                         - 15 -

[*15] effect on the outcome because the application of section 6015(b)(1)(C) and

(D) does not support any relief.

      As previously stated, the Secretary has set forth procedures for granting

equitable relief under section 6015(f). Rev. Proc. 2013-34, sec. 4, 2013-43 I.R.B.

at 399-403, sets forth a three-step procedure for evaluating requests for innocent

spouse relief: (1) section 4.01 lists seven threshold conditions that a requesting

spouse must satisfy to be eligible for relief; (2) section 4.02 sets out a three-part

test for a streamlined determination to grant relief; and (3) if the taxpayer is not

entitled to a streamlined determination, section 4.03 sets out a nonexclusive list of

factors that the IRS will consider in determining whether it would be inequitable

to hold the spouse jointly and severally liable.

      Mrs. Rogers must satisfy the threshold conditions in Rev. Proc. 2013-34,

sec. 4.01: (1) the requesting spouse filed a joint return for the taxable year for

which she seeks relief; (2) relief is not available to the requesting spouse under

section 6015(b) or (c); (3) the claim for relief is timely filed; (4) no assets were

transferred between the spouses as part of a fraudulent scheme by the spouses;

(5) the nonrequesting spouse did not transfer disqualified assets to the requesting

spouse; (6) the requesting spouse did not knowingly participate in the filing of a

fraudulent joint return; and (7) with enumerated exceptions, the income tax
                                         - 16 -

[*16] liability from which the requesting spouse seeks relief is attributable (in full

or in part) to an item of the nonrequesting spouse. Respondent concedes that Mrs.

Rogers meets the conditions of section 4.01(1), (2), and (3).

         However, section 4.01(4) and (5) requires an examination into whether

assets have been transferred between the requesting and nonrequesting spouse.

The record indicates that as early as 1995 Mr. Rogers began the practice of placing

all assets and funds in Mrs. Rogers’ name. The record supports this indication, as

Mrs. Rogers’ Form 8857 lists among her property their personal residence and

SRI’s remaining unsold lots as well as her access to substantial bank account

funds.

         In addition, the most recent showing of Mrs. Rogers’ continued efforts to

transfer funds out of the Rogerses’ names was on November 23, 2018 (after the

filing of her innocent spouse claim), when she transferred the beneficial interest of

her Oak Pointe farm to a trust in her son’s name, the John L. Rogers Trust, of

which she is the trustee. Mrs. Rogers claims that when her son was 10 years old,

her father told her that he wished for Oak Pointe to be transferred to her son when

the son turned 50, which was in November 2018. Regardless, Mr. and Mrs.

Rogers have placed all her assets in her name and have begun to place some of

their assets in her son’s name. If Mrs. Rogers is granted innocent spouse relief,
                                          - 17 -

[*17] then she and Mr. Rogers have effectively hindered possible collection

avenues since all their assets are in her name only and potentially all could be

eventually transferred to trusts under the names of her son and/or granddaughter.

       Section 4.01(7) requires in these cases that the requesting spouse be seeking

relief in relation to an item of income attributable (in full or in part) to the

nonrequesting spouse. Income flowing from SRI is attributable to Mrs. Rogers for

the years at issue and is therefore not an item considered in relation to relief under

this section. Section 4.01(7) sets out many exceptions to the attribution rule. The

only exception Mrs. Rogers has raised is an abuse claim, which is unsupported by

the facts.

       Rev. Proc. 2013-34, sec. 4.03 sets out a list of nonexclusive factors that may

be considered in determining a requesting spouse’s eligibility for relief. Those

factors are: (1) marital status, (2) economic hardship, (3) knowledge or reason to

know, (4) legal obligation by either the requesting spouse or the nonrequesting

spouse to pay the Federal income tax liability, (5) significant benefit,

(6) compliance with Federal income tax laws, and (7) mental or physical health

issues. No single factor is determinative, and all factors shall be considered and

weighted appropriately. Id.; see Pullins v. Commissioner, 136 T.C. 432, 448

(2011). The Court may choose to assign varying weight to each factor or to
                                         - 18 -

[*18] include other factors depending on the specific facts and circumstances of

each case. See Hall v. Commissioner, T.C. Memo. 2014-171, at *38. We find that

subsequent compliance with Federal income tax filing requirements is the only

factor clearly supportive of Mrs. Rogers, as we will explain.

      As is often the circumstance in so-called innocent spouse cases, Mrs.

Rogers’ knowledge of the erroneous items on the joint income tax returns is of

special importance. See, e.g., Greer v. Commissioner, T.C. Memo. 2009-20, aff’d,

595 F.3d 338 (6th Cir. 2010). Her position on that point is succinctly summarized

in her reply brief:

      Contrary to Respondent’s version of the facts, these cases involve an
      unfortunate situation where John, an experienced tax attorney,
      engaged in a variety of activities that led to substantial tax reporting
      errors to the extreme detriment of Frances, a retired educator who
      reasonably relied on John and had no reason to second-guess John’s
      tax reporting positions. Frances repeatedly sought assurances from
      John that he was reporting all items correctly, fulfilling her required
      duties as a taxpayer and joint signor of the returns. Frances “felt like
      * * * [she] was hiring * * * [John] like anybody would hire a tax
      lawyer.” She trusted and reasonably expected John to prepare
      accurate tax returns. * * * Frances had no actual knowledge of any
      understatements of tax, and she had no reason to know of such
      understatements.

      We agree this situation is unfortunate, but the facts and Mrs. Rogers’ own

testimony are inconsistent with her factual summary. Mrs. Rogers was well aware

that in 2011 they lost their case in this Court regarding 2003 joint tax liabilities.
                                        - 19 -

[*19] Rogers v. Commissioner, T.C. Memo. 2011-277, aff’d, 728 F.3d 673 (7th

Cir. 2013). Nevertheless, she testified, “I figured that at some point he’d win.”

      Mrs. Rogers maintained control of the home and office banking in the years

at issue. She monitored and wrote checks related to the litigation which flowed

from Mr. Rogers’ tax advice and related pass-through entities such as Jetstream

and the Sugarloaf Fund.

      The relentless IRS attack on the tax shelters Mr. Rogers promoted also

should not have been lost on Mrs. Rogers. She should have know further

investigation was required. See Hopkins v. Commissioner, 121 T.C. 73, 77-78

(2003). Ultimately these failed tax schemes have increased the Rogerses’ joint tax

liabilities, and Mrs. Rogers clearly must have suspected what was coming. Early

in the years at issue a grand jury subpoena was served at their home, and she had

sat through months of trials involving Mr. Rogers’ tax schemes and her own joint

liabilities during the preceding decade. She was also aware of his dispute with his

former law firm and the litigation related to client suits about his failed advice.

The recent Court of Appeals opinion in Sugarloaf Fund summarized the history of

Mr. Rogers’ defense of his tax schemes litigation:

      The Internal Revenue Service, Tax Court, and now our court have
      devoted substantial resources over multiple proceedings to
      deciphering foreign and domestic transactions, understanding
                                        - 20 -

[*20] complex tax structures, and separating the fair from the fraud.
      None of this has gone well for Rogers or his partnership, the
      Sugarloaf Fund. * * *

Sugarloaf Fund, LLC v. Commissioner, 953 F.3d at 441.

       Mrs. Rogers was by Mr. Rogers’ side every step of that unfortunate, ill-fated

journey. She cannot credibly assert she had no reason to know what was coming.

       In short, section 6015(b) is not available to provide relief, and the most

significant single factor regarding section 6015(f) is also negative to her claim for

relief. She likewise finds insufficient support in the other elements of Rev. Proc.

2013-34, supra. Mr. Rogers did not deceive her regarding their Federal tax

liabilities or hide the situation from her. She has not shown the result will cause

significant economic hardship, and we have found that he did not abuse her. The

Rogerses’ lifestyle was not extravagant for their means, but they have provided

significant funds to their adult son. Weighing all the factors leads us to a denial of

relief from liability.

       While Mrs. Rogers’ blind confidence in her husband evidences her love and

devotion, her emotional decision to ignore the facts and circumstances she well

knew on an intellectual level is not a lack of knowledge for purposes of section

6015(b)(1)(C) and (D) and (f). We have explained Mrs. Rogers’ education and her
                                         - 21 -

[*21] thirst for knowledge. Her willingness to set aside her intellect to support

Mr. Rogers does not cause her to be eligible for relief from her joint tax liabilities.

         In reaching our holding, we have considered all arguments made, and, to the

extent not mentioned above, we conclude they are moot, irrelevant, or without

merit.

         To reflect the foregoing,


                                                  Decision will be entered under

                                        Rule 155 in docket Nos. 29356-14

                                        and 15112-16.

                                                  Decision will be entered for

                                        respondent in docket No. 2564-18.